DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/063,208 on February 17, 2022. Please note: Claims 3-6, 8-10, 12, 14-16 and 21 have been amended, claims 1, 2 and 7 have been cancelled, and claims 22-25 have been newly added. Claims 3-6 and 8-25 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen et al. (US 20160370858 A1; Previously cited in the PTO-892 dated 07/25/2019), hereinafter Leppänen, in view of Lopez et al. (US 20160274762 A1), hereinafter Lopez, and in further view of Vaught et al. (US 20130187835 A1), hereinafter Vaught.

Regarding Claim 3, Leppänen teaches:
(See FIGS. 3, 4 and 6: the system including 200 and 45), comprising:
	a display apparatus (FIG. 6: 45; See paragraph [0051]); and
	a head mounted display (FIGS. 3 and 4: 200), 
	wherein the display apparatus includes:
		a first display (51) configured to display or project primary information (See FIG. 6 and paragraph [0052]: 52-55 corresponds to primary information), 
	wherein the head mounted display includes:
		a second display (FIG. 3: 202) configured to display secondary information which is viewed by the wearer (See paragraph [0041]), the secondary information including second secondary information for providing additional information associated with a specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing second secondary information 54 for providing additional information associated with a specific region of the displayed or projected primary information (see FIG. 8, showing the specific region 54 on 51));
		a camera (FIG. 3: 205) configured to capture an image in a direction in which the wearer faces (See paragraph [0045]); and
		a second controller (FIG. 3: 112) configured to detect a staring point of the wearer with respect to the captured image (See paragraph [0058]) and to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See paragraph [0062]), 
	wherein the second controller of the head mounted display
		(1) calculates the position information of the staring point of the wearer with respect to the displayed or projected primary information based on the detected staring point in the captured image from the second controller of the head mounted display (See paragraph [0062]),
		(2) selects the second secondary information when the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]),
		(4) causes the second display to display the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing the second secondary information 54 being displayed),
(See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content).
	Leppänen does not explicitly teach (see elements emphasized in italics):
	The head mounted display coupled to the display apparatus,
	wherein the display apparatus includes:
		a first controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information,
	the secondary information including first secondary information for controlling the primary information;
	wherein the first controller of the display apparatus performs the claimed steps including
		(3) causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information,
		(4) causes the second display to display the first secondary information and the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information,
		(5) does not set a period of time until the first secondary information is erased in case where the position of the staring point is determined to be on any region of the displayed or projected primary information, and
		(6) does set the period of time until each of the first secondary information and the second secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information in case where the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed.
	However, in the same field of endeavor, methods of controlling devices viewed in augmented reality (Lopez, paragraph [0002]), Lopez teaches:
(FIG. 1: 100) coupled to a display apparatus (FIG. 4: TV; See paragraph [0046]: 100 is coupled to the TV via a local network),
	wherein the head mounted display includes:
		a second display (FIG. 1: 130) configured to display secondary information including first secondary information for controlling primary information displayed on the display apparatus (See FIG. 8: UI 820 corresponds to first secondary information for controlling primary information displayed on the display apparatus; See paragraph [0055] and [0063]);
	wherein a second controller of the head mounted display
		(3) causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030),
		(4) causes the second display to display the first secondary information, in case where position information of a staring point is on a specific region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030; Therefore, as long as the position information of a staring point is on any region, including a specific region of the displayed or projected primary information, the UI 820 in FIG. 8 is displayed on the second display),
		(5) does not set a period of time until the first secondary information is erased in case where the position of the staring point is determined to be on any region of the displayed or projected primary information (See paragraph [0059]: therefore, as long as the position of the staring point is determined to be on any region of the displayed or projected primary information (and therefore the TV remains in the user’s field of view), a period of time until the UI is erased in not set), and
		(6) does set the period of time until the first secondary information is erased in accordance with an attribute of the first secondary information in case where the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed (See paragraph [0059]: therefore, when the TV is determined not to be in the field of view of the user, the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed, and the period of time until the UI is erased is set in accordance with an attribute of the first secondary information, which is that the first secondary information is a UI).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen) by including additional elements (as taught by Lopez). Specifically, it would have been obvious to add the first secondary information, and to control the display and erasing of the first secondary information, in addition to the second secondary information already taught by Leppänen. Doing so would allow the user to interact with target devices, including the display apparatus, using interfaces displayed on the second display (See Lopez, paragraph [0024]).
Leppänen in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
	wherein the display apparatus includes:
		a first controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information,
	wherein the first controller of the display apparatus performs the claimed steps.
	However, in the same field of endeavor, augmented or mixed reality technologies (Vaught, paragraph [0001]), Vaught teaches:
A head mounted display cooperative display system (FIG. 7), comprising: 
a display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device); and 
a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) coupled to the display apparatus (FIG. 7: 702 coupled to 712), 
wherein the display apparatus (FIG. 7: 710 and 712) includes 
a first display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); and 
a first controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a first controller; See paragraph [0049]) configured to calculate position information of a staring point of (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) includes: 
a second display (FIG. 9: 804) configured to display secondary information which is viewed by the wearer (See FIGS. 2-4 and 6, showing secondary information which is viewed by the wearer);
a camera (FIG. 8: 806) configured to capture an image in a direction in which the wearer faces (See paragraph [0032], lines 12-15); and 
a second controller (See paragraph [0036]; FIG. 9: 820) configured to detect a staring point of the wearer with respect to the captured image (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing), 
wherein the first controller of the display apparatus performs operations to calculate position information of the staring point (See FIG. 10A: 1020; See paragraph [0040]) and controlling the display of the secondary information (See FIG. 10A: 1027; See paragraph [0040], last five lines; See FIG. 10B: 1028; See paragraph [0042]; Therefore, by identifying the one or more objects and then sending the information to the head mounted display, the first controller selects the secondary information related to the position information).
Leppänen in view of Lopez contained a device which differed from the claimed device by the substitution of the second controller in the head mounted display performing all of the claimed functions, instead of a first controller of the display apparatus. Vaught teaches the substituted element of a first controller. Their functions were known in the art to control the display of information on a head mounted display. The second controller performing the claimed steps taught by Leppänen in view of Lopez could have been substituted with the first controller performing the claimed steps, as taught by Vaught and the results would have been predictable and resulted in the claimed process being performed in a distributed manner, instead of with a single controller.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 6, Leppänen in view of Lopez, and in further view of Vaught teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, and in further view of Vaught teaches:
(See Leppänen, FIG. 7: 701; See Vaught, FIG. 10A: 1010; See Vaught paragraph [0039], lines 1-4) when the staring point of the wearer of the head mounted display in the captured image is staying at a certain position (See Leppänen, paragraph [0066]; See Vaught, paragraph [0024], lines 1-11).

Claims 4, 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, and in further view of Vaught as applied to claim 3 above, and further in view of Publicover et al. (US 20120294478 A1), hereinafter Publicover.

Regarding Claim 4, Leppänen in view of Lopez, and in further view of Vaught teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, and in further view of Vaught teaches:
The head mounted display cooperative display system according to claim 3, wherein the first controller calculates the position information of the staring point of the wearer with respect to the primary information by specifying a display region of the primary information in the captured image (See Vaught, paragraph [0037]).
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach:
deriving a conversion formula based on coordinates on the specified display region corresponding to coordinates specific to the primary information, and performing coordinate conversion of the staring point of the wearer in the captured image.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
A first controller (FIG. 1: 14; See paragraph [0038]) deriving a conversion formula based on coordinates on a specified display region corresponding to coordinates specific to primary information, and performing coordinate conversion of a staring point of a wearer of a head mounted display in a captured image (See paragraph [0050], lines 12-22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so, the first controller derives a conversion formula based on  (implementing the identification image, as taught by Publicover). Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).

Regarding Claim 5, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Publicover teaches:
The head mounted display cooperative display system according to claim 4, wherein by detecting an identification image (FIG. 5: 55) arranged on coordinates specific to the primary information (See FIGS. 5: primary information on display 50) (See paragraph [0050], lines 1-5), the display region of the primary information is specified, and the conversion formula is derived (See paragraph [0050], lines 12-22).
In addition, the same motivation is used as for claim 4 for including the additional features of Publicover.

Regarding Claim 22, Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach:
The head mounted display cooperative display system according to claim 3, wherein the first controller detects at least one of identification images arranged on the coordinates specific to the primary information, specifies a display region of the one of the identification images in the captured image, derives a conversion formula based on coordinates on a specified display region corresponding to coordinates specific to the identification image, and performs a coordinate conversion of the staring point of the wearer in the captured image.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
a controller (FIG. 1: 14; See paragraph [0038]) detects at least one of identification images (FIG. 5: 55) arranged on coordinates specific to primary information (See FIGS. 5: primary information on display 50) (See paragraph [0050], lines 1-5), specifies a display region of the one of the identification images in a captured image, derives a conversion formula based on coordinates on a specified display region corresponding to coordinates specific to the identification image (See paragraph [0050], lines 12-22), and performs a coordinate conversion of a staring point of a wearer in the captured image (See paragraph [0050], lines 12-22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so, the first controller performs the claimed function (implementing the identification images, as taught by Publicover). Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, and in further view of Vaught as applied to claim 3 above, and further in view of Jeong et al. (US 20170332128 A1), hereinafter Jeong.

Regarding Claim 9, Leppänen in view of Lopez, and in further view of Vaught teaches all of the elements of the claimed invention, as stated above. Furthermore, Vaught teaches:
The head mounted display cooperative display system according to claim 3, the head mounted display is further configured to acquire a sound being around the wearer (See paragraph [0032], lines 15-17).
Furthermore, it would have been obvious to further modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so the head mounted display is further configured to acquire a sound being around the wearer (as taught by Vaught). Doing so would have allowed for the user to input voice commands (See Vaught, paragraph [0032], lines 15-17).
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach:
wherein the first controller of the display apparatus is further configured to convert the sound into a text, the sound being from the head mounted display, and the display apparatus displays secondary information related to a keyword detected in the text.
However, in the same field of endeavor, display apparatuses (Jeong, Abstract), Jeong teaches:
A first controller (See FIG. 3: 370) of a display apparatus (See FIG. 14: 1310) is configured to convert a sound into a text (See paragraph [0375]), the sound being from a head mounted display (See FIG. 5(b); See FIG. 13: 1320) (See paragraph [0210]; See paragraph [0333], lines 10-15), and the display apparatus displays secondary information related to a keyword detected in the text (See paragraph [0380], lines 1-11; See FIG. 27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so the first controller of the display apparatus is further configured to convert the sound into a text, the sound being from the head mounted display, and the display apparatus displays secondary information related to a keyword detected in the text (as taught by Jeong). Doing so would allowed for the user to control secondary information to be displayed using spoken words (See Jeong, paragraph [0380]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, and in further view of Vaught as applied to claim 3 above, and further in view of Chi et al. (US 20180136465 A1), hereinafter Chi.

Regarding Claim 18, Leppänen in view of Lopez, and in further view of Vaught teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, and in further view of Vaught teaches:
The head mounted display cooperative display system according to claim 3, wherein the first controller sets a first period of time until the first secondary information is erased (See Lopez, paragraph [0059]), and a second period of time until the second secondary information is erased (See Leppänen, paragraph [0078]).
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach:
wherein the second period is longer than the first period.
However, in the same field of endeavor, head mounted displays (Chi, FIG. 2), Chi teaches:
a first period of time until first secondary information is erased, and a second period of time until second secondary information is erased, wherein the second period is longer than the first period (See paragraph [0228]: controller 180 may control a pop-up AR image 1012 showing `OUT OF STOCK` not to be disappeared. Therefore, a second period of time until second secondary information is erased for the AR image 1012 is indefinite and therefore is greater than a first period of time until first secondary information is erased (in other words other AR images are controlled to disappear unlike the AR image 1012)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so the second period is longer than the first period (as taught by Chi). Doing so would allow for the controller to determine that the second secondary information is to remain on the display if it is deemed to be important (See Chi, paragraph [0228]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, and in further view of Vaught as applied to claim 3 above, and further in view of Rao et al. (US 8965460 B1), hereinafter Rao, and Small et al. (US 20130147838 A1), hereinafter Small.

Regarding Claim 24, Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach:
The head mounted display cooperative display system according to claim 3, wherein the first controller is further configured to convert a sound around the wearer into a text, and display a keyword detected in the text on the second display, and display a third secondary information related to both of the second secondary information and a keyword in case where the displayed keyword is selected based on the position information of the staring point.
However, in the same field of endeavor, an augmented reality or virtual reality system (Rao, Abstract), Rao teaches:
A first controller (FIG. 1: 112) is configured to convert a sound around a wearer into a text, and display a keyword detected in the text on a second display (FIG. 12: 1206) (See column 31, lines 52-58), and display a third secondary information related to a keyword in case where the displayed keyword is selected (See column 31, line 59 – column 32, line 8: content related to the audio corresponds to a third secondary information related a keyword in case where the displayed keyword is selected ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so the first controller is further configured to convert a sound around the wearer into a text, and display a keyword detected in the text on the second display, and display a third secondary information related to a keyword in case where the displayed keyword is selected (as taught by Rao). Furthermore, if implemented into the system taught by Leppänen, for example, audio from the display apparatus would be converted into text and the third secondary information would be related to the second secondary information, because it would be based on audio related to the displayed information. Doing so would aid hearing impaired users (See Rao, column 31, lines 52-58).

the first controller is further configured to display the third secondary information in case where the displayed keyword is selected based on the position information of the staring point.
However, in the same field of endeavor, mixed reality display device systems (Small, Abstract), Small teaches:
A first controller (FIG. 3: 191) is configured to display a third secondary information in case where a keyword is selected based on position information of a staring point (See paragraph [0135]; See FIG. 15C: 415 corresponds to a third secondary information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Rao) so the first controller is further configured to display the third secondary information in case where the displayed keyword is selected based on the position information of the staring point (as taught by Small). Doing so would give the user greater control over whether the  third secondary information is displayed based on their staring point (See Small, paragraph [0135]).

Claims 8, 10, 12-14, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover.

Regarding Claim 8, Leppänen teaches:
	A head mounted display cooperative display system (See FIGS. 3, 4 and 6: the system including 200 and 45), comprising:
	a display apparatus (FIG. 6: 45; See paragraph [0051]); and
	a head mounted display (FIGS. 3 and 4: 200), 
	wherein the display apparatus includes:
		a first display (51) configured to display or project primary information (See FIG. 6 and paragraph [0052]: 52-55 corresponds to primary information), 
	wherein the head mounted display includes:
(FIG. 3: 202) configured to display secondary information which is viewed by the wearer (See paragraph [0041]), the secondary information including second secondary information for providing additional information associated with a specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing second secondary information 54 for providing additional information associated with a specific region of the displayed or projected primary information (see FIG. 8, showing the specific region 54 on 51));
		a camera (FIG. 3: 205) configured to capture an image in a direction in which the wearer faces (See paragraph [0045]); and
		a second controller (FIG. 3: 112) configured to detect a staring point of the wearer with respect to the captured image (See paragraph [0058]) and to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See paragraph [0062]), 
	wherein the second controller of the head mounted display
		(1) calculates the position information of the staring point of the wearer with respect to the displayed or projected primary information based on the detected staring point in the captured image from the second controller of the head mounted display (See paragraph [0062]),
		(2) selects the second secondary information when the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]),
		(4) causes the second display to display the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing the second secondary information 54 being displayed),
		(5) sets transmittance to first transmittance which is the lowest transmittance for displaying the second secondary information in case where the displayed or projected primary information is detected in a state where the secondary information is displayed (See paragraph [0041]; See FIG. 10: therefore, since the second display is a see-through display that augments the real world, when the second secondary information 54 is displayed in case where the displayed or projected primary information is detected in a state where the secondary information is displayed, as shown in FIG. 10, transmittance is set to first transmittance which is the lowest transmittance for displaying the second secondary information),
(See paragraph [0041]: therefore, since the second display is a see-through display that augments the real world transmittance is set to second transmittance which is lower than 100% when secondary information is displayed), for a period of time, for displaying the second secondary information in accordance with an attribute of the second secondary information in case where the displayed or projected primary information is not detected in a state where the secondary information is displayed  (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content), and
		(7) sets transmittance to third transmittance which is 100% (See paragraph [0041]: therefore, since the second display is a see-through display that augments the real world transmittance is set to s third transmittance which is 100% when secondary information is erased ) for displaying the second secondary information in accordance with an attribute of the second secondary information, in case where the displayed or projected primary information is not detected in a state where the secondary information is displayed  (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content).
	Leppänen does not explicitly teach (see elements emphasized in italics):
	The head mounted display coupled to the display apparatus,
	wherein the display apparatus includes:
		the first display configured to display or project an identification image identifying an entire region of the displayed or projected primary information; and
		a first controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information,
	the secondary information including first secondary information for controlling the primary information;
	wherein the first controller of the display apparatus performs the claimed steps including
		(3) causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information, 
 the first secondary information and the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information,
		(5) sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		(6) sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		(7) sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
	However, in the same field of endeavor, methods of controlling devices viewed in augmented reality (Lopez, paragraph [0002]), Lopez teaches:
	A head mounted display (FIG. 1: 100) coupled to a display apparatus (FIG. 4: TV; See paragraph [0046]: 100 is coupled to the TV via a local network),
	wherein the head mounted display includes:
		a second display (FIG. 1: 130) configured to display secondary information including first secondary information for controlling primary information displayed on the display apparatus (See FIG. 8: UI 820 corresponds to first secondary information for controlling primary information displayed on the display apparatus; See paragraph [0055] and [0063]);
	wherein a second controller of the head mounted display
		(3) causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030),
(See paragraph [0049]; FIG. 10: 1030; Therefore, as long as the position information of a staring point is on any region, including a specific region of the displayed or projected primary information, the UI 820 in FIG. 8 is displayed on the second display),
		(5) sets transmittance (See paragraph [0030]: Therefore, since the device in FIG. 1 is an AR device, the UI images will be controlled to be displayed or not displayed by changing transmittance of the display) to first transmittance which is the lowest transmittance for displaying the first secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices. This is the lowest transmittance for displaying the secondary information because it is when the secondary information is visible on the display) (See paragraph [0059]; See paragraph [0066]: Therefore, the transmittance is increased to hide the secondary information) in case where a device with a region of displayed or projected primary information is detected in a state where the secondary information is displayed (See paragraph [0059]: therefore, when the TV is determined not to be in the field of view of the user, the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed, and the period of time until the UI is erased is set in accordance with an attribute of the first secondary information, which is that the first secondary information is a UI),
		(6) sets transmittance to second transmittance which is lower than 100%, for a period of time (See paragraph [0059]: a predetermined period of time until UI’s are hidden; See paragraph [0066]), for displaying the first secondary information in case where the device is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased after the period of time, during which the secondary information is still displayed at a second transmittance lower than 100%, once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)), and	
		(7) sets transmittance to third transmittance which is 100% for displaying the first secondary information in accordance with an attribute of the first secondary information, in case where the device is not (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased, setting the transmittance to third transmittance which is 100%, after the period of time once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen) by including additional elements (as taught by Lopez). Specifically, it would have been obvious to add the first secondary information, and to control the display and erasing of the first secondary information, in addition to the second secondary information already taught by Leppänen. Doing so would allow the user to interact with target devices, including the display apparatus, using interfaces displayed on the second display (See Lopez, paragraph [0024]).
Leppänen in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
	The head mounted display coupled to the display apparatus,
	wherein the display apparatus includes:
		the first display configured to display or project an identification image identifying an entire region of the displayed or projected primary information; and
		a first controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information,
	wherein the first controller of the display apparatus performs the claimed steps including
		(5) sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		(6) sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
the identification image is not detected for the period of time in a state where the secondary information is displayed.
	However, in the same field of endeavor, augmented or mixed reality technologies (Vaught, paragraph [0001]), Vaught teaches:
A head mounted display cooperative display system (FIG. 7), comprising: 
a display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device); and 
a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) coupled to the display apparatus (FIG. 7: 702 coupled to 712), 
wherein the display apparatus (FIG. 7: 710 and 712) includes 
a first display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); and 
a first controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a first controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) includes: 
a second display (FIG. 9: 804) configured to display secondary information which is viewed by the wearer (See FIGS. 2-4 and 6, showing secondary information which is viewed by the wearer);
a camera (FIG. 8: 806) configured to capture an image in a direction in which the wearer faces (See paragraph [0032], lines 12-15); and 
a second controller (See paragraph [0036]; FIG. 9: 820) configured to detect a staring point of the wearer with respect to the captured image (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing), 
(See FIG. 10A: 1020; See paragraph [0040]) and controlling the display of the secondary information (See FIG. 10A: 1027; See paragraph [0040], last five lines; See FIG. 10B: 1028; See paragraph [0042]; Therefore, by identifying the one or more objects and then sending the information to the head mounted display, the first controller selects the secondary information related to the position information).
Leppänen in view of Lopez contained a device which differed from the claimed device by the substitution of the second controller in the head mounted display performing all of the claimed functions, instead of a first controller of the display apparatus. Vaught teaches the substituted element of a first controller. Their functions were known in the art to control the display of information on a head mounted display. The second controller performing the claimed steps taught by Leppänen in view of Lopez could have been substituted with the first controller performing the claimed steps, as taught by Vaught and the results would have been predictable and resulted in the claimed process being performed in a distributed manner, instead of with a single controller.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach (see limitations emphasized in italics): 
The first display configured to display an identification image identifying an entire region of the displayed or projected primary information; and
	wherein the first controller of the display apparatus 
		(5) sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		(6) sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		(7) sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first the identification image is not detected for the period of time in a state where the secondary information is displayed.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
A first display (50) configured to display an identification image (FIG. 5: 55) identifying an entire region of displayed or projected primary information (See paragraph [0050], lines 1-5); and
a first controller (FIG. 1: 14; See paragraph [0038]) (4) determines that the first display (50) displaying primary information (See FIG. 5: images displayed on 50) is within a field of view (See FIG. 5: 52) of a head mounted display device (FIG. 1: 10) in case where the identification image (FIG. 5: 55) identifying an entire region of the displayed or projected primary information are detected (See paragraph [0050], lines 1-5), and
(5)  determines that the first display displaying primary information is not within the field of view of the head mounted display device in case where the identification image is not detected (See paragraph [0050], lines 1-5; Therefore, the identification image 55 is only detected when the device 50 is within the field of view 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so, the first display is configured to display an identification image identifying an entire region of the displayed or projected primary information; and the first controller sets the transmittance in accordance with the detection of an identification image (implementing the identification image, as taught by Publicover). In other words, it would have been obvious to use the identification image taught by Publicover to detect the device displaying primary information in order to determine when to erase the secondary information according the transmittance of the secondary information, as taught by Leppänen in view of Lopez, and in further view of Vaught. Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).

Regarding Claim 10, Leppänen teaches:
	A display apparatus (FIG. 6: 45; See paragraph [0051]) in a system with a head mounted display (FIGS. 3 and 4: 200) (See FIGS. 3, 4 and 6: the system including 200 and 45), comprising:
	a display (51) configured to display or project primary information (See FIG. 6 and paragraph [0052]: 52-55 corresponds to primary information); and
(FIG. 3: 112) configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See paragraph [0062]), 
	wherein the head mounted display includes a display (FIG. 3: 202) configured to display secondary information which is viewed by the wearer  (See paragraph [0041]), the secondary information including second secondary information for providing additional information associated with a specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing second secondary information 54 for providing additional information associated with a specific region of the displayed or projected primary information (see FIG. 8, showing the specific region 54 on 51)), 
	wherein the controller 
		calculates the position information of the staring point of the wearer with respect to the displayed or projected primary information in accordance with a predetermined procedure based on information received from the head mounted display (See paragraph [0062]), 
		selects the second secondary information when the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]), 
		causes the display of the head mounted display to display the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing the second secondary information 54 being displayed), 
	wherein a display method of the secondary information displayed on the head mounted display in case where the position information is on the displayed or projected primary information is different from a display method of the secondary information in case where the position information is not on the displayed or projected primary information in a state where the secondary information is displayed (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content), and
	wherein the controller 
		does set a period of time until the each of the first secondary information and the second secondary information is erased in accordance with an attribute of each of the first secondary information and the (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content).
	Leppänen does not explicitly teach (see elements emphasized in italics):
	The display apparatus connected to the head mounted display, comprising:
	the display configured to display an identification image identifying an entire region of the displayed or projected primary information; and
	a controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information, 
	the secondary information including first secondary information for controlling the primary information 	wherein the controller 
		causes the display of the head mounted display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information, and
		causes the display of the head mounted display to display the first secondary information and the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information, 
	wherein the controller 
		does set a period of time until the each of the first secondary information and the second secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information in case where the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed, and
		does not set a period of time until the first secondary information is erased in case where the position of the staring point is determined to be on any region of the displayed or projected primary information.
	However, in the same field of endeavor, methods of controlling devices viewed in augmented reality (Lopez, paragraph [0002]), Lopez teaches:
(FIG. 1: 100) coupled to a display apparatus (FIG. 4: TV; See paragraph [0046]: 100 is coupled to the TV via a local network),
	wherein the head mounted display includes:
		a second display (FIG. 1: 130) configured to display secondary information including first secondary information for controlling primary information displayed on the display apparatus (See FIG. 8: UI 820 corresponds to first secondary information for controlling primary information displayed on the display apparatus; See paragraph [0055] and [0063]);
	wherein a controller of the head mounted display
		causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030),
		causes the second display to display the first secondary information, in case where position information of a staring point is on a specific region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030; Therefore, as long as the position information of a staring point is on any region, including a specific region of the displayed or projected primary information, the UI 820 in FIG. 8 is displayed on the second display),
		does not set a period of time until the first secondary information is erased in case where the position of the staring point is determined to be on any region of the displayed or projected primary information (See paragraph [0059]: therefore, as long as the position of the staring point is determined to be on any region of the displayed or projected primary information (and therefore the TV remains in the user’s field of view), a period of time until the UI is erased in not set), and
		does set the period of time until the first secondary information is erased in accordance with an attribute of the first secondary information in case where the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed (See paragraph [0059]: therefore, when the TV is determined not to be in the field of view of the user, the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed, and the period of time until the UI is erased is set in accordance with an attribute of the first secondary information, which is that the first secondary information is a UI).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Leppänen) by including additional elements (as taught by Lopez). Specifically, it would have been obvious to add the first secondary information, and to control the display and erasing of the first secondary information, in addition to the second secondary information already taught by Leppänen. Doing so would allow the user to interact with target devices, including the display apparatus, using interfaces displayed on the second display (See Lopez, paragraph [0024]).
Leppänen in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
	The display apparatus connected to the head mounted display, comprising:
	the display configured to display an identification image identifying an entire region of the displayed or projected primary information; and
	a controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information.
	However, in the same field of endeavor, augmented or mixed reality technologies (Vaught, paragraph [0001]), Vaught teaches:
A display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device) connected to a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800), comprising: 
a display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); and
a controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing) with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the controller 
(See FIG. 10A: 1010; See paragraph [0039], lines 1-4) based on information received from the head mounted display (See FIG. 10A: 1020; See paragraph [0040]).	
Leppänen in view of Lopez contained a device which differed from the claimed device by the substitution of the controller in the head mounted display performing all of the claimed functions, instead of a controller of the display apparatus. Vaught teaches the substituted element of a controller. Their functions were known in the art to control the display of information on a head mounted display. The controller performing the claimed steps taught by Leppänen in view of Lopez could have been substituted with the controller performing the claimed steps, as taught by Vaught and the results would have been predictable and resulted in the claimed process being performed in a distributed manner, instead of with a single controller.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach (see limitations emphasized in italics): 
	The display apparatus connected to the head mounted display, comprising:
	the display configured to display an identification image identifying an entire region of the displayed or projected primary information.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
A display (FIG. 5: 50) configured to display an identification image (FIG. 5: 55) identifying an entire region of the displayed or projected primary information (See paragraph [0050], lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Vaught in view of Lopez) so the display is configured to display an identification image identifying an entire region of the displayed or projected primary information (implementing the identification image, as taught by Publicover). In other words, it would have been obvious to use the identification image taught by Publicover to detect the device displaying primary information. Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).

Regarding Claim 12, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches:
The head mounted display cooperative display system according to claim 3, wherein the first controller calculates the position information of the staring point of the wearer with respect to the primary information by specifying a display region of the primary information in the captured image (See Vaught, paragraph [0037]), deriving a conversion formula based on coordinates on the specified display region corresponding to coordinates specific to the primary information, and performing coordinate conversion of the staring point of the wearer in the captured image (See Publicover, paragraph [0050], lines 12-22).
In addition, the same motivation is used as for claim 3 for including the additional features of Publicover.

Regarding Claim 13, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches:
The head mounted display cooperative display system according to claim 4, wherein by detecting the identification image (Publicover, FIG. 5: 55) arranged on the coordinates specific to the primary information (See Publicover, FIGS. 5: primary information on display 50) (See Publicover, paragraph [0050], lines 1-5), the display region of the primary information is specified, and the conversion formula is derived (See Publicover, paragraph [0050], lines 12-22).

Regarding Claim 14, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches:
The head mounted display cooperative display system according to claim 8, wherein the first controller calculates the position information of the staring point of the wearer with respect to the primary information (See Leppänen, FIG. 7: 701; See Vaught, FIG. 10A: 1010; See Vaught paragraph [0039], lines 1-4) when the staring (See Leppänen, paragraph [0066]; See Vaught, paragraph [0024], lines 1-11).

Regarding Claim 16, Leppänen teaches:
	A display apparatus (FIG. 6: 45; See paragraph [0051]) in a system with a head mounted display (FIGS. 3 and 4: 200) (See FIGS. 3, 4 and 6: the system including 200 and 45), comprising:
	a display (51) configured to display or project primary information (See FIG. 6 and paragraph [0052]: 52-55 corresponds to primary information); and
	wherein the head mounted display includes a controller (FIG. 3: 112) configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See paragraph [0062]), 
	wherein the head mounted display includes a display (FIG. 3: 202) configured to display secondary information which is viewed by the wearer (See paragraph [0041]), the secondary information including second secondary information for providing additional information associated with a specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing second secondary information 54 for providing additional information associated with a specific region of the displayed or projected primary information (see FIG. 8, showing the specific region 54 on 51)), 
	wherein the controller 
		calculates the position information of the staring point of the wearer with respect to the displayed or projected primary information in accordance with a predetermined procedure based on information received from the head mounted display (See paragraph [0062]), 
		selects the second secondary information when the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]), 
		causes the display of the head mounted display to display the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing the second secondary information 54 being displayed), 
(See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content), and
	wherein the controller 
		sets transmittance to first transmittance which is the lowest transmittance for displaying the second secondary information in case where the displayed or projected primary information is detected in a state where the secondary information is displayed (See paragraph [0041]; See FIG. 10: therefore, since the second display is a see-through display that augments the real world, when the second secondary information 54 is displayed in case where the displayed or projected primary information is detected in a state where the secondary information is displayed, as shown in FIG. 10, transmittance is set to first transmittance which is the lowest transmittance for displaying the second secondary information),
		sets transmittance to second transmittance which is lower than 100% (See paragraph [0041]: therefore, since the second display is a see-through display that augments the real world transmittance is set to second transmittance which is lower than 100% when secondary information is displayed), for a period of time, for displaying the second secondary information in accordance with an attribute of the second secondary information in case where the displayed or projected primary information is not detected is in a state where the secondary information is displayed  (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content), and
		sets transmittance to third transmittance which is 100% (See paragraph [0041]: therefore, since the second display is a see-through display that augments the real world transmittance is set to s third transmittance which is 100% when secondary information is erased ) for displaying the second secondary information in accordance with an attribute of the second secondary information, in case where the displayed or projected primary information is not detected for the period of time in a state where the secondary information is (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content).
	Leppänen does not explicitly teach (see elements emphasized in italics):
	The display apparatus connected to the head mounted display, comprising:
	the display configured to display an identification image identifying an entire region of the displayed or projected primary information; and
	a controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information, 
	the secondary information including first secondary information for controlling the primary information 	wherein the controller 
		causes the display of the head mounted display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information, and
		causes the display of the head mounted display to display the first secondary information and the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information, 
	wherein the controller 
		sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
(Lopez, paragraph [0002]), Lopez teaches:
	A head mounted display (FIG. 1: 100) coupled to a display apparatus (FIG. 4: TV; See paragraph [0046]: 100 is coupled to the TV via a local network),
	wherein the head mounted display includes:
		a second display (FIG. 1: 130) configured to display secondary information including first secondary information for controlling primary information displayed on the display apparatus (See FIG. 8: UI 820 corresponds to first secondary information for controlling primary information displayed on the display apparatus; See paragraph [0055] and [0063]);
	wherein a controller of the head mounted display
		causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030),
		causes the second display to display the first secondary information, in case where position information of a staring point is on a specific region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030; Therefore, as long as the position information of a staring point is on any region, including a specific region of the displayed or projected primary information, the UI 820 in FIG. 8 is displayed on the second display),
		sets transmittance (See paragraph [0030]: Therefore, since the device in FIG. 1 is an AR device, the UI images will be controlled to be displayed or not displayed by changing transmittance of the display) to first transmittance which is the lowest transmittance for displaying the first secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices. This is the lowest transmittance for displaying the secondary information because it is when the secondary information is visible on the display) (See paragraph [0059]; See paragraph [0066]: Therefore, the transmittance is increased to hide the secondary information) in case where a device with a region of displayed or projected primary information is detected in a state where the secondary information is displayed (See paragraph [0059]: therefore, when the TV is determined not to be in the field of view of the user, the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed, and the period of time until the UI is erased is set in accordance with an attribute of the first secondary information, which is that the first secondary information is a UI),
		sets transmittance to second transmittance which is lower than 100%, for a period of time (See paragraph [0059]: a predetermined period of time until UI’s are hidden; See paragraph [0066]), for displaying the first secondary information in case where the device is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased after the period of time, during which the secondary information is still displayed at a second transmittance lower than 100%, once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)), and	
		sets transmittance to third transmittance which is 100% for displaying the first secondary information in accordance with an attribute of the first secondary information, in case where the device is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased, setting the transmittance to third transmittance which is 100%, after the period of time once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Leppänen) by including additional elements (as taught by Lopez). Specifically, it would have been obvious to add the first secondary information, and to control the display and erasing of the first secondary information, in addition to the second secondary information already taught by Leppänen. Doing so would allow the user to interact with target devices, including the display apparatus, using interfaces displayed on the second display (See Lopez, paragraph [0024]).
Leppänen in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
	The display apparatus connected to the head mounted display, comprising:
	the display configured to display an identification image identifying an entire region of the displayed or projected primary information; and
a controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information, 
		wherein the controller  
	wherein the controller 
		sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
	However, in the same field of endeavor, augmented or mixed reality technologies (Vaught, paragraph [0001]), Vaught teaches:
A display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device) connected to a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800), comprising: 
a display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); and
a controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing) with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the controller 
(See FIG. 10A: 1010; See paragraph [0039], lines 1-4) based on information received from the head mounted display (See FIG. 10A: 1020; See paragraph [0040]).	
Leppänen in view of Lopez contained a device which differed from the claimed device by the substitution of the second controller in the head mounted display performing all of the claimed functions, instead of a first controller of the display apparatus. Vaught teaches the substituted element of a first controller. Their functions were known in the art to control the display of information on a head mounted display. The second controller performing the claimed steps taught by Leppänen in view of Lopez could have been substituted with the first controller performing the claimed steps, as taught by Vaught and the results would have been predictable and resulted in the claimed process being performed in a distributed manner, instead of with a single controller.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach (see limitations emphasized in italics):  
	the display configured to display an identification image identifying an entire region of the displayed or projected primary information; and
	wherein the controller 
		sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary the identification image is not detected for the period of time in a state where the secondary information is displayed.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
A first display (50) configured to display an identification image (FIG. 5: 55) identifying an entire region of displayed or projected primary information (See paragraph [0050], lines 1-5); and
a first controller (FIG. 1: 14; See paragraph [0038]) (4) determines that the first display (50) displaying primary information (See FIG. 5: images displayed on 50) is within a field of view (See FIG. 5: 52) of a head mounted display device (FIG. 1: 10) in case where the identification image (FIG. 5: 55) identifying an entire region of the displayed or projected primary information are detected (See paragraph [0050], lines 1-5), and
(5)  determines that the first display displaying primary information is not within the field of view of the head mounted display device in case where the identification image is not detected (See paragraph [0050], lines 1-5; Therefore, the identification image 55 is only detected when the device 50 is within the field of view 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so, the first display is configured to display an identification image identifying an entire region of the displayed or projected primary information; and the first controller sets the transmittance in accordance with the detection of an identification image (implementing the identification image, as taught by Publicover). In other words, it would have been obvious to use the identification image taught by Publicover to detect the device displaying primary information in order to determine when to erase the secondary information according the transmittance of the secondary information, as taught by Leppänen in view of Lopez, and in further view of Vaught. Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).

Regarding Claim 23, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Publicover teaches:
The head mounted display cooperative display system according to claim 8,  wherein the first controller detects at least one of identification images (FIG. 5: 55) arranged on the coordinates specific to the primary information  (See FIGS. 5: primary information on display 50) (See paragraph [0050], lines 1-5), specifies a (See paragraph [0050], lines 12-22), and performs a coordinate conversion of the staring point of the wearer in the captured image (See paragraph [0050], lines 12-22).
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
a controller (FIG. 1: 14; See paragraph [0038]) detects at least one of identification images (FIG. 5: 55) arranged on coordinates specific to primary information (See FIGS. 5: primary information on display 50) (See paragraph [0050], lines 1-5), specifies a display region of the one of the identification images in a captured image, derives a conversion formula based on coordinates on a specified display region corresponding to coordinates specific to the identification image (See paragraph [0050], lines 12-22), and performs a coordinate conversion of a staring point of a wearer in the captured image (See paragraph [0050], lines 12-22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover) so, the first controller performs the claimed function (implementing the identification images, as taught by Publicover). Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).
In addition, the same motivation is used as for claim 8 for including the additional features of Publicover.

Claims 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover as applied to claims 8, 10 and 16 above, and further in view of Jeong.

Regarding Claim 11, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Vaught teaches:
The display apparatus according to claim 10, further comprising: 
a separator configured to separate various kinds of signals included in the primary information and acquires information identifying the primary information (See paragraph [0040], last five lines; See paragraph [0041]; Therefore, the display apparatus comprises a structure corresponding to a separator to separate various kinds of signals included in the primary information (separates signals corresponding to each of multiple objects) and acquires information identifying the primary information); and 
an IP communication interface (FIG. 11: 1108; See paragraph [0056]) configured to receive a database in which secondary information related to the primary information is described (See paragraph [0031]) via a communication network (FIG. 7: 708).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover) to include the additional components (as taught by Vaught). Doing so would allowed for the display apparatus to appropriately send and receive primary and secondary information for display (SeeVaught, paragraphs [0040] and [0031]).
Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover does not explicitly teach:
a tuner configured to receive the primary information.
However, in the same field of endeavor, display apparatuses (Jeong, Abstract), Jeong teaches:
A display apparatus (See FIG. 3) comprising a tuner (FIG. 3: 310) configured to receive primary information (See paragraph [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover) to include a tuner configured to receive the primary information (as taught by Jeong). Doing so would allowed for the display apparatus to receive the primary information from a broadcast signal, expanding the functionality of the display apparatus (See Jeong, paragraph [0091]).

Regarding Claim 15, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Vaught teaches:
The head mounted display cooperative display system according to claim 8, wherein the first controller of the display apparatus is further configured to convert a sound into a text, the sound being around the wearer (See paragraph [0032], lines 15-17).
(as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover) so the head mounted display is further configured to acquire a sound being around the wearer (as taught by Vaught). Doing so would have allowed for the user to input voice commands (See Vaught, paragraph [0032], lines 15-17).
Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover does not explicitly teach:
wherein the first controller of the display apparatus is further configured to convert the sound into a text, the sound being from the head mounted display, and the display apparatus displays secondary information related to a keyword detected in the text.
However, in the same field of endeavor, display apparatuses (Jeong, Abstract), Jeong teaches:
A first controller (See FIG. 3: 370) of a display apparatus (See FIG. 14: 1310) is configured to convert a sound into a text (See paragraph [0375]), the sound being from a head mounted display (See FIG. 5(b); See FIG. 13: 1320) (See paragraph [0210]; See paragraph [0333], lines 10-15), and the display apparatus displays secondary information related to a keyword detected in the text (See paragraph [0380], lines 1-11; See FIG. 27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover) so the first controller of the display apparatus is further configured to convert the sound into a text, the sound being from the head mounted display, and the display apparatus displays secondary information related to a keyword detected in the text (as taught by Jeong). Doing so would allowed for the user to control secondary information to be displayed using spoken words (See Jeong, paragraph [0380]).

Regarding Claim 17, please refer to the above rejection of claim 11. The limitations are substantially the same, as are the grounds of rejection.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover as applied to claims 8, 10 and 16 above, and further in view of Chi.

Regarding Claim 19, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches:
The display apparatus according to claim 10, wherein the first controller sets a first period of time until the first secondary information is erased (See Lopez, paragraph [0059]), and a second period of time until the second secondary information is erased (See Leppänen, paragraph [0078]).
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach:
wherein the second period is longer than the first period.
	However, in the same field of endeavor, head mounted displays (Chi, FIG. 2), Chi teaches:
a first period of time until first secondary information is erased, and a second period of time until second secondary information is erased, wherein the second period is longer than the first period (See paragraph [0228]: controller 180 may control a pop-up AR image 1012 showing `OUT OF STOCK` not to be disappeared. Therefore, a second period of time until second secondary information is erased for the AR image 1012 is indefinite and therefore is greater than a first period of time until first secondary information is erased (in other words other AR images are controlled to disappear unlike the AR image 1012)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover) so the second period is longer than the first period (as taught by Chi). Doing so would allow for the controller to determine that the second secondary information is to remain on the display if it is deemed to be important (See Chi, paragraph [0228]).

Claim 20, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover teaches:
The head mounted display cooperative display system according to claim 8, wherein the first controller sets a first period of time until the first secondary information is erased (See Lopez, paragraph [0059]), and a second period of time until the second secondary information is erased (See Leppänen, paragraph [0078]).
Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover does not explicitly teach:
wherein the second period is longer than the first period.
However, in the same field of endeavor, head mounted displays (Chi, FIG. 2), Chi teaches:
a first period of time until first secondary information is erased, and a second period of time until second secondary information is erased, wherein the second period is longer than the first period (See paragraph [0228]: controller 180 may control a pop-up AR image 1012 showing `OUT OF STOCK` not to be disappeared. Therefore, a second period of time until second secondary information is erased for the AR image 1012 is indefinite and therefore is greater than a first period of time until first secondary information is erased (in other words other AR images are controlled to disappear unlike the AR image 1012)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover) so the second period is longer than the first period (as taught by Chi). Doing so would allow for the controller to determine that the second secondary information is to remain on the display if it is deemed to be important (See Chi, paragraph [0228]).

Regarding Claim 21, please refer to the above rejection of claim 19. The limitations are substantially the same, as are the grounds of rejection.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover as applied to claim 8 above, and further in view of Rao and Small.

Regarding Claim 25, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover does not explicitly teach:
The head mounted display cooperative display system according to claim 8, wherein the first controller is further configured to convert a sound around the wearer into a text, and display a keyword detected in the text on the second display, and display a third secondary information related to both of the second secondary information and a keyword in case where the displayed keyword is selected based on the position information of the staring point.
However, in the same field of endeavor, an augmented reality or virtual reality system (Rao, Abstract), Rao teaches:
A first controller (FIG. 1: 112) is configured to convert a sound around a wearer into a text, and display a keyword detected in the text on a second display (FIG. 12: 1206) (See column 31, lines 52-58), and display a third secondary information related to a keyword in case where the displayed keyword is selected (See column 31, line 59 – column 32, line 8: content related to the audio corresponds to a third secondary information related a keyword in case where the displayed keyword is selected ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover) so the first controller is further configured to convert a sound around the wearer into a text, and display a keyword detected in the text on the second display, and display a third secondary information related to a keyword in case where the displayed keyword is selected (as taught by Rao). Furthermore, if implemented into the system taught by Leppänen, for example, audio from the display apparatus would be converted into text and the third secondary information would be related to the second secondary information, because it would be based on audio related to the displayed information. Doing so would aid hearing impaired users (See Rao, column 31, lines 52-58).
Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover, and in further view of Rao does not explicitly teach:
the first controller is further configured to display the third secondary information in case where the displayed keyword is selected based on the position information of the staring point.
(Small, Abstract), Small teaches:
A first controller (FIG. 3: 191) is configured to display a third secondary information in case where a keyword is selected based on position information of a staring point (See paragraph [0135]; See FIG. 15C: 415 corresponds to a third secondary information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover, and in further view of Rao) so the first controller is further configured to display the third secondary information in case where the displayed keyword is selected based on the position information of the staring point (as taught by Small). Doing so would give the user greater control over whether the third secondary information is displayed based on their staring point (See Small, paragraph [0135]).


Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues that the previously cited references do not teach the amended limitations of the independent claims (Remarks, pages 12-13). In view of the amended limitations, Leppänen has been introduced as the primary reference in the above rejections. The Examiner respectfully submits that the prior art, as mapped above teaches all of the limitations of the independent claims, including the amended limitations.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692